Appellate Case: 20-4003     Document: 010110714502       Date Filed: 07/21/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                          July 21, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 20-4003

  ZACHARY ROBERT BABCOCK,

        Defendant - Appellant.
                       _________________________________

                     Appeal from the United States District Court
                                 for the District of Utah
                 (D.C. Nos. 2:18-CV-00819-TS & 2:17-CR-00124-TS-1)
                        _________________________________

 Benjamin C. McMurray, Assistant Federal Public Defender (Scott Keith Wilson, Federal
 Public Defender, with him on the briefs), Salt Lake City, Utah, for the Defendant-
 Appellant.

 Elizabethanne Stevens, Assistant United States Attorney (John W. Huber, United States
 Attorney, and Ryan D. Tenney, Assistant United States Attorney, with her on the briefs),
 Salt Lake City, Utah, for the Plaintiff-Appellee.
                          _________________________________

 Before HARTZ, KELLY, and MURPHY, Circuit Judges.
                   _________________________________

 HARTZ, Circuit Judge.
                          _________________________________

       Defendant Zachary Babcock appeals the denial of his motion under 28 U.S.C.

 § 2255 to vacate and correct his sentence on the ground of ineffective assistance of

 counsel. He complains that his counsel failed to object to a sentencing-guidelines
Appellate Case: 20-4003     Document: 010110714502        Date Filed: 07/21/2022    Page: 2



 enhancement under USSG § 2K2.1(a)(4)(A) based on prior convictions of a

 “controlled substance offense” as defined by USSG § 4B1.2(b). The convictions were

 under a Utah statute that prohibits offers to sell controlled substances. This court has

 held that statutes of two States that prohibit a mere offer to sell a controlled

 substance—without requiring proof of intent to actually distribute or complete a

 sale—do not satisfy the definition of controlled substance offense. See United States

 v. Madkins, 866 F.3d 1136, 1145 (10th Cir. 2017) (Kansas statute); United States v.

 McKibbon, 878 F.3d 967, 973–74 (10th Cir. 2017) (Colorado statute). But guideline

 commentary states that an attempt to commit a controlled-substance offense is itself a

 controlled-substance offense, see USSG § 4B1.2 cmt. n.1, and our opinions have left

 open the possibility that an offer-to-sell statute could satisfy the conditions necessary

 to be considered an attempt-to-sell statute.

       Defendant contends that his trial counsel should have argued at sentencing (1)

 that an offer to sell under the Utah statute is not necessarily an attempt to commit a

 controlled-substance offense and (2) that the guideline commentary stating that an

 attempt to commit a controlled-substance offense is also a controlled-substance

 offense improperly expanded the text of the guideline. Exercising jurisdiction under

 28 U.S.C. §§ 1291 and 2253(a), we affirm the judgment below. Counsel’s failure to

 make those two arguments did not constitute deficient performance because the first

 argument lacks merit and the second would have been a stretch at the time.




                                             2
Appellate Case: 20-4003    Document: 010110714502         Date Filed: 07/21/2022    Page: 3



       I.     BACKGROUND

       Defendant was charged with possession of methamphetamine with intent to

 distribute, see 21 U.S.C. § 841(a)(1), and being a felon in possession of a firearm and

 ammunition, see 18 U.S.C. § 922(g)(1). In July 2017 he pleaded guilty to the firearm

 charge in the United States District Court for the District of Utah in exchange for

 dismissal of the drug charge. He also waived his right to appeal or collaterally

 challenge his sentence, except on the ground of ineffective assistance of counsel.

       Defendant’s presentence investigation report (PSR) calculated Defendant’s

 base offense level as 20 by applying a guideline that provides an increased offense

 level for those who have previously been convicted of a felony “controlled substance

 offense.” USSG § 2K2.1(a)(4)(A). After an additional enhancement and two

 reductions, Defendant’s total offense level was 21, producing a guideline range of

 70–87 months’ incarceration, and Defendant was sentenced to 70 months in prison

 and three years supervised release on October 3, 2017.

       The guidelines define controlled-substance offense to mean:

       an offense under federal or state law, punishable by imprisonment for a
       term exceeding one year, that prohibits the manufacture, import, export,
       distribution, or dispensing of a controlled substance (or a counterfeit
       substance) or the possession of a controlled substance (or a counterfeit
       substance) with intent to manufacture, import, export, distribute, or
       dispense.
 USSG § 4B1.2(b). An accompanying application note states that the term controlled

 substance offense “include[s] the offenses of aiding and abetting, conspiring, and

 attempting to commit such [an] offense[].” USSG § 4B1.2 cmt. n.1 (emphasis added).


                                            3
Appellate Case: 20-4003     Document: 010110714502        Date Filed: 07/21/2022      Page: 4



       To determine whether a prior conviction qualifies as a controlled-substance

 offense, we apply what is called the categorical approach, which requires us to “line

 up the elements of the prior conviction alongside the elements of the [guidelines]

 predicate offense” to make sure that the guidelines definition of the predicate offense

 does not have any elements absent from the offense of the prior conviction. Madkins,

 866 F.3d at 1145 (brackets and internal quotation marks omitted). That is, a prior

 conviction under a statute “will qualify as a controlled substance offense only if [the

 violated statute] criminalizes no more conduct than the offenses listed in the

 Guidelines.” United States v. Faulkner, 950 F.3d 670, 674 (10th Cir. 2019).1 Our

 analysis focuses on “the elements of the statute of conviction and not on the

 particular facts underlying that conviction.” Id. (brackets and internal quotation

 marks omitted).

       Defendant’s prior convictions were under Utah Code § 58-37-8(1)(a)(ii),

 which makes it unlawful to “knowingly and intentionally . . . distribute a controlled

 or counterfeit substance, or to agree, consent, offer, or arrange to distribute a

 controlled or counterfeit substance.” (emphasis added). The government has argued

 that the state statute requires all the elements of an attempt to commit a controlled-

 substance offense, so the enhancement under the guidelines was proper.



       1
         Madkins and Faulkner predated Shular v. United States, 140 S.Ct. 779
 (2020), which appears to employ a different approach in determining whether a state
 offense is a controlled-substances offense under the Armed Career Criminal Act, 18
 U.S.C § 924(e). But we do not consider Shular here because neither party argued the
 point and we doubt that our ultimate conclusions would be affected.
                                             4
Appellate Case: 20-4003     Document: 010110714502       Date Filed: 07/21/2022     Page: 5



       Defendant, however, argues that the government’s argument fails on two

 counts. First, he argues that for the state offense to constitute an attempt to commit a

 controlled-substance offense, the offender must make a bona fide offer to distribute a

 controlled substance, and, in his view, the Utah statute does not require that the offer

 be bona fide, so the state offense cannot be a predicate offense for application of the

 guidelines enhancement. Second, Defendant argues that even if the Utah offense is

 equivalent to an attempt to commit a controlled-substance offense, the Sentencing

 Commission lacked authority to use its commentary to expand the guidelines

 definition to include attempts. Defendant raised neither of these arguments until he

 filed his § 2255 motion.

       The district court rejected both of Defendant’s arguments and denied a

 certificate of appealability (COA) to allow Defendant to appeal to this court. See 28

 U.S.C. § 2253(c)(1)(B) (requiring COA to appeal denial of motion under § 2255). We

 then granted a COA on these two issues.2 Our task is to determine whether counsel’s

 failure to raise these arguments at sentencing constituted ineffective assistance of

 counsel.3


       2
          We also granted a COA on Defendant’s argument that the Utah law at issue
 here did not categorically qualify as a controlled-substance offense because it applied
 to substances not controlled under federal law. Defendant concedes that this
 argument has since been resolved to the contrary in United States v. Jones, 15 F.4th
 1288, 1290 (10th Cir. 2021), which held that the guidelines do not limit controlled
 substances to only those substances so defined under federal law.
        3
          Although Defendant has already served his prison sentence, this case is not
 moot because he is still on supervised release. If we were to hold that his sentence
 was unlawful, the district court would need to resentence him, and the term of
 supervised release could be modified in his favor. See United States v. Salazar, 987
                                             5
Appellate Case: 20-4003    Document: 010110714502        Date Filed: 07/21/2022    Page: 6



       II.    DISCUSSION

              A.     Standard of Review

       In a § 2255 appeal, “[w]e review the district court’s legal rulings . . . de novo

 and its findings of fact for clear error.” United States v. Holloway, 939 F.3d 1088,

 1097 (10th Cir. 2019) (internal quotation marks omitted). Because there are no

 disputed historical facts, our review is de novo. Cf. id. (reviewing claim of

 ineffective assistance of counsel de novo).




 F.3d 1248, 1252 (10th Cir. 2021) (holding that appeal of sentence was not moot
 because “the mere possibility of a reduced term of supervised release is enough to
 maintain a live controversy”). As stated recently by the Supreme Court, “[W]e may
 dismiss the case [as moot] only if it is impossible for a court to grant any effectual
 relief whatever to [the party seeking relief] assuming it prevails.” Mission Product
 Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1660 (2019) (internal quotation
 marks omitted). The mootness issue would be different if the challenge were to the
 execution of his prison sentence (say, he complained that his release date was
 miscalculated) in a habeas proceeding under 28 U.S.C. § 2241 and he had already
 been released from confinement, even if he was still on supervised release, where we
 could not order any relief because we lacked authority to reduce the term of
 supervised release as “compensation” for serving an excessive time in prison. See
 Rhodes v. Judiscak, 676 F.3d 931, 932 (10th Cir. 2012). (Because Rhodes is
 distinguishable from this case—where we clearly have authority to require
 resentencing—we need not consider its continuing viability. But we note that the two
 circuit-court opinions relied on by Rhodes have since been rejected by later decisions
 of the same courts. See United States v. Epps, 707 F.3d 337, 344–46 (D.C. Cir. 2013)
 (rejecting United States v. Bundy, 391 Fed. Appx. 886 (D.C. Cir. 2010)); United
 States v. Scripps, 961 F.3d 626, 631 n.3 (3d Cir. 2020) (distinguishing Burkey v.
 Marbury, 556 F.3d 142 (3d Cir. 2009), and stating that its mootness logic “appears to
 have been superseded by more recent Supreme Court case law, which clarifies that a
 case is not moot if there is any theoretical avenue of relief. See, e.g., [Mission
 Product].”).)
                                            6
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022     Page: 7



               B.     Ineffective Assistance of Counsel

        To establish an ineffective-assistance-of-counsel claim, one must show both

 deficient performance and resultant prejudice to the defendant. See Strickland v.

 Washington, 466 U.S. 668, 687 (1984). We may reject a claim under either prong

 without reviewing the other. See id. at 697.

        Deficient performance is representation that falls “below an objective standard

 of reasonableness.” Id. at 688. We start with the presumption that “absent a showing

 to the contrary, . . . an attorney’s conduct is objectively reasonable because it could

 be considered part of a legitimate trial strategy.” Bullock v. Carver, 297 F.3d 1036,

 1047 (10th Cir. 2002). But even when, as was apparently true here,4 “an attorney’s

 ignorance of relevant law and facts precludes a court from characterizing certain

 actions as strategic . . . , the pertinent question under the first prong of Strickland

 remains whether, after considering all the circumstances of the case, the attorney’s

 representation was objectively unreasonable.” Id. at 1050–51.

        “[C]ounsel’s failure to raise or recognize a potential legal argument does not

 automatically render counsel’s performance constitutionally deficient.” United States

 v. Harms, 371 F.3d 1208, 1212 (10th Cir. 2004). Rather, we must ask whether “the

 identified acts or omissions were outside the wide range of professionally competent

 assistance.” Strickland, 466 U.S. at 690. In answering this question we must

 recognize that life is short. Realistically, counsel do not have the time, and therefore


        4
        In the § 2255 proceeding in district court, trial counsel for Defendant
 conceded that he had not thought to challenge the enhancement.
                                              7
Appellate Case: 20-4003     Document: 010110714502        Date Filed: 07/21/2022     Page: 8



 are not required, to do everything possible to help their clients. They are not

 ineffective because they fail to conceive, research, and raise every novel argument

 that has a chance to prevail. See New v. United States, 652 F.3d 949, 952 (8th Cir.

 2011) (failure to raise argument that a warrantless entry into defendant’s hospital

 room was a search violating the Fourth Amendment did not constitute deficient

 performance where there was a split of authority among state courts and the Eighth

 Circuit had not yet addressed the issue). In particular, if an argument is meritless, it is

 likely that the failure to raise it was not deficient performance. But in any event, the

 lack of merit establishes that the defendant was not prejudiced by the failure to argue

 the point, thereby defeating the ineffective-assistance claim. See, e.g., United States

 v. Orange, 447 F.3d 792, 797 (10th Cir. 2006) (assuming counsel’s performance was

 deficient but holding that ineffective-assistance claim failed because defendant was

 not prejudiced by omission of argument that “would have failed on the merits”).

        Because the merit of the ineffectiveness claim depends on the merits of the

 arguments not made by trial counsel, we next address the merits of those arguments.

 We begin by discussing when an offer to distribute constitutes an attempt to

 distribute. We then turn to the Utah statute and conclude that an offer to distribute

 under the statute satisfies the requirements for an attempt. After that, we consider

 whether the guidelines commentary improperly defined a controlled-substance

 offense to include an attempt to commit a controlled-substance offense. Although

 there is now some caselaw support for that proposition, we conclude that failure to

 raise the issue was not deficient performance at the time of Defendant’s sentencing.

                                             8
Appellate Case: 20-4003     Document: 010110714502          Date Filed: 07/21/2022       Page: 9



               C.      When Is an Offer to Distribute an Attempt to Distribute?

        In two recent cases this court held that statutes proscribing offers to sell did

 not meet the guidelines definition of a controlled-substance offense because the

 government had not shown that the statutes required an intent to sell a controlled

 substance. In Madkins (decided two months before Defendant was sentenced), the

 court considered a Kansas statute that made it unlawful “to sell, offer for sale or have

 in . . . [one’s] possession with intent to sell, deliver, or distribute” a controlled

 substance. 866 F.3d at 1145 (quoting Kan. Stat. § 65-4161(a) (2001) and § 65-

 4163(a)(3) (2001)).

        We considered whether an offer to sell under the Kansas statute would satisfy

 the guideline because, under the guideline commentary, an attempt to sell is treated

 as a controlled-substance offense and an offer to sell could be an attempt to sell. We

 rejected that possibility because an attempt to commit a crime requires an intent to

 commit the crime; and such intent was not required to prove an offer to sell under the

 Kansas statute. See Madkins, 866 F.3d at 1147–48. Therefore, the Kansas statute was

 broader than the guidelines definition of sell or attempt to sell. See id. We quote at

 length our explanation for that conclusion:

                In reaching our holding today, we note that at first glance, it seems
        as though an offer for sale would fit squarely within the definition in the
        Guidelines, since the commentary to § 4B1.2 clarifies that a controlled
        substance offense includes an attempt to commit such an offense. But a
        closer look reveals that the two are not a categorical match. We have
        previously explained that in our circuit, “an attempt to commit a crime
        requires the intent to commit the crime and overt acts in furtherance of that
        intent.” See United States v. Taylor, 413 F.3d 1146, 1155 (10th Cir. 2005)
        (emphasis added). And because a person can offer a controlled substance

                                              9
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022        Page: 10



        for sale without having the intent to actually complete the sale, a conviction
        for an offer to sell can be broader than a conviction for an attempt to sell.
                For example, as several other circuits have noted, “[a]n offer to sell
        can be fraudulent, such as when one offers to sell the Brooklyn Bridge. In
        such a circumstance, the offer to sell is fraudulent in the sense that the
        person offering the bridge or the drug does not have the intent to distribute
        or sell the item.” [United States v.] Savage, 542 F.3d [959,] 965 [2d Cir.
        2008] (citing United States v. Palacios-Quinonez, 431 F.3d 471, 476 (5th
        Cir. 2005))[5]. . . .
                Since [an offer] does not necessarily involve the intent to sell or
        distribute that is required for [an attempt], a conviction for possession with
        intent to sell a controlled substance—where sale is defined to include an
        offer—is broader than the conduct criminalized in § 4B1.2(a) and the
        authoritative commentary.
  Id.

        The one out-of-circuit opinion we cited in support of our intent analysis—

  Savage—likewise focused on only the element of intent in holding that an offer to

  sell under a Connecticut statute did not constitute an attempt to commit a controlled-

  substance offense. That court concluded as follows its analysis of why conviction

  under the Connecticut statute would not satisfy the guideline:

        An offer to sell can be fraudulent, such as when one offers to sell the
        Brooklyn Bridge. In such a circumstance, the offer to sell is fraudulent in
        the sense that the person offering the bridge or the drug does not have the
        intent to distribute or sell the item. As we have held, a crime not involving
        the mental culpability to commit a substantive narcotics offense does not
        serve as a predicate controlled substance offense under the Guidelines.
        Thus, the Connecticut statute, by criminalizing a mere offer to sell,
        criminalizes more conduct than falls within the federal definition of a
        controlled substance offense.


        5
          Palacios-Quinonez provided the Brooklyn Bridge example, but only to
  distinguish an offer to sell drugs from a purchase for sale (the state offense at issue in
  the case) in that an offer to sell does not require the offeror to possess drugs. The
  court concluded that the offense of purchase of a drug for sale satisfies the elements
  of possession with intent to distribute (attempt was not at issue). See 431 F.3d at 476.
                                              10
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022     Page: 11



  Savage, 542 F.3d at 965–66 (citations, brackets, and internal quotation marks

  omitted).

         This circuit’s next opinion on the subject, United States v. McKibbon, 878

  F.3d 967 (10th Cir. 2017) (decided two months after Defendant was sentenced),

  adopted the same reasoning as in Madkins, quoting the same passage from that

  opinion that we quoted above. It considered a Colorado drug law that defined

  prohibited sales to include “a barter, an exchange, or a gift, or an offer therefor.” 878

  F.3d at 972 (quoting Colo. Rev. Stat. § 18-18-403(1)). Neither the plain text of the

  Colorado statute, nor cases interpreting it, had limited or modified the term offer to

  include an intent requirement. See id. at 974. A conviction under the Colorado statute

  thus did not qualify as a controlled-substance offense under the guideline. We do not

  read McKibbon as altering the analysis in Madkins. As we later summarized the

  holdings in Madkins and McKibbon, “[B]ecause a fraudulent offer lacks the intent to

  sell or distribute that an attempt requires, a conviction for selling or distributing a

  controlled substance (in any state that defines sale to include all offers) criminalizes a

  broader swath of conduct than the guidelines’ definition of a controlled substance

  offense.” United States v. Almanza-Vigil, 912 F.3d 1310, 1320 (10th Cir. 2019)

  (emphasis added, internal quotation marks omitted). In sum, as we understand

  Madkins and McKibbon, we will not hold that a state offer-to-sell offense is a

  controlled-substance offense under the guidelines unless case law or unambiguous

  statutory language requires as an element of the offense an intent to sell a controlled

  substance.

                                              11
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022     Page: 12



         Defendant asserts, however, that McKibbon required more than an intent

  element. He argues that we insisted that the offer to sell be a bona fide offer to sell,

  and that an offer is bona fide only if the offeror has the ability to consummate the

  sale. As he puts it, “[T]his court has explained that a bona fide offer to sell is one in

  which the ‘defendant had both the intent and ability to proceed with the sale.’” Aplt.

  Br. at 14 (quoting McKibbon, 878 F.3d at 973) (emphasis in Defendant’s brief).

  Defendant is correct that McKibbon states that the offer to sell must be bona fide. But

  we have no doubt that the panel in McKibbon was using the term as it is defined in

  Black’s Law Dictionary 217 (11th ed. 2019): “1. Made in good faith; without fraud or

  deceit. 2. Sincere; genuine.” An offer to sell is bona fide if the offeror intends to sell

  the product or service offered. The context of our use of the term bona fide further

  supports our interpretation. We used the term in response to the government’s

  argument that the Colorado Supreme Court had never addressed a conviction for an

  offer to sell that was not a bona fide offer and that the state’s highest court would

  probably require proof of a bona fide offer to sell if the issue ever arose. See

  McKibbon, 878 F.3d at 973–74. In making that argument, the government’s brief in

  McKibbon stated: “[T]he Colorado Supreme Court would likely interpret the term

  ‘offer’ to mean a bona-fide offer—i.e., one made with the intent to sell drugs.”

  McKibbon (16-1493) Aplee. Br. at 13. It would be most unusual and surprising if we

  had rejected the government’s “bona fide” argument, using the same term (bona fide)

  as that argument, and yet were giving that term an idiosyncratic meaning (a meaning



                                              12
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022         Page: 13



  different from the dictionary meaning and the meaning provided in the government

  brief) without explicitly saying so.

        The definition of bona fide relied on by Defendant appears in McKibbon solely

  in a parenthetical in which the First Circuit quotes a decision of a New York state

  court. The surrounding paragraph of McKibbon addresses whether we should assume,

  in the absence of any state-court decisions on the matter, that a statutory prohibition

  on offers to sell applies only to offers made with the intent to sell. We wrote:

                The Government argues that there is no Colorado Supreme Court
        case expressly addressing a conviction under Colo. Rev. Stat. § 18-18-
        405(1)(a) for a fraudulent or non-bona fide offer to sell controlled
        substances. But that was true, as well, of the Kansas law addressed in
        Madkins, yet this Court interpreted an “offer” for sale under Kansas law to
        include fraudulent offers made without the intent required in § 4B1.2(b),
        even in the absence of a state case recognizing such a conviction. See 866
        F.3d at 1147-48; see also United States v. Bryant, 571 F.3d 147, 156-58
        (1st Cir. 2009) (holding New York offense of offering to sell a controlled
        substance fell within U.S.S.G. § 4B1.2(b) because “it is well-established
        under New York law that in order to support a conviction under an offering
        for sale theory, there must be evidence of a bona fide offer to sell—i.e., that
        defendant had both the intent and ability to proceed with the sale”
        (emphasis added) (internal quotation marks omitted)); United States v.
        Savage, 542 F.3d 959, 965-66 (2d Cir. 2008) (interpreting Connecticut
        statute criminalizing offers to include fraudulent offers without citing
        supporting state case).
  McKibbon, 878 F.3d at 973.

        The citation to Bryant was to show that it is not an impossible burden to insist

  that the government provide a state-court decision imposing an intent requirement on

  a prohibition of offers to sell. In Bryant the defendant argued that his conviction

  under a New York drug statute that prohibited offers to sell was not a controlled-

  substance offense. He relied on the proposition in Savage that an offer to sell made

                                              13
Appellate Case: 20-4003       Document: 010110714502      Date Filed: 07/21/2022    Page: 14



  without the intent to distribute or sell the drug would not be a controlled-substance

  offense under the guidelines. See Bryant, 571 F.3d at 157. The First Circuit rejected

  the argument because the New York statute in fact required such intent. It wrote: “[I]t

  is well-established under New York law that ‘in order to support a conviction under

  an offering for sale theory, there must be evidence of a bona fide offer to sell—i.e.,

  that defendant had both the intent and ability to proceed with the sale.’” Id. at 158

  (internal quotation marks omitted). Thus, it concluded, “At the time Bryant was

  allegedly convicted of the offense, he would have been found to have intent to

  proceed with a sale.” Id.

        Bryant was not adopting the definition of bona fide offer used by the New

  York courts. All that mattered for the First Circuit’s purposes was that New York law

  explicitly required an intent to sell. Defendant would have us believe that by

  including quoted language in a parenthetical that was broader than necessary to make

  the quoting court’s point (McKibbon did not underline the “ability to proceed with

  the sale” language, but rather underlined the phrase “it is well-established under New

  York law”—to show that some States do clearly require intent) this court in

  McKibbon adopted a meaning of bona fide that is a significant departure from

  common usage. We reject the proposition as fanciful.

        To be sure, attempt requires more than intent. McKibbon quoted Madkins for

  the proposition that “an attempt to commit a crime requires the intent to commit the

  crime and overt acts in furtherance of that intent.” McKibbon, 878 F.3d at 973

  (internal quotation marks omitted). Before assessing whether the Utah offer-to-sell

                                             14
Appellate Case: 20-4003     Document: 010110714502        Date Filed: 07/21/2022    Page: 15



  statute is an attempt statute, we should therefore add a few words about the overt-act

  requirement.

        In the attempt context we have said that whether conduct qualifies as an overt

  act (or, using the more common terminology, qualifies as a substantial step toward

  committing the offense6) “necessarily depends on the facts of each case.” United

  States v. Ramirez, 348 F.3d 1175, 1180 (10th Cir. 2003) (internal quotation marks

  omitted). In assessing whether conduct constitutes a substantial step, we must keep in

  focus that “[t]he primary purpose in punishing attempts is . . . to subject to corrective

  action those individuals who have sufficiently manifested their dangerousness.” 2

  Wayne LaFave, Substantive Criminal Law § 11.2, at 285 (3d ed. 2018).

        One could reasonably take the position that an offer to sell is always a

  satisfactory overt act or substantial step. This court has certainly suggested as much.

  See Almanza-Vigil, 912 F.3d at 1320 (in the attempt context, referring to an offer as

  an overt act); see also United States v. Evans, 699 F.3d 858, 868 (6th Cir. 2012),


        6
            When it said that attempt requires intent and overt acts, Madkins was
  quoting Taylor, 413 F.3d at 1155, which said, “In our circuit, a conspiracy or an
  attempt to commit a crime requires the intent to commit the crime and overt acts in
  furtherance of that intent.” The use of the term overt act fit neatly in a sentence also
  addressing the crime of conspiracy, which traditionally requires an overt act. But the
  authority that Taylor cited, United States v. Haynes, 372 F.3d 1164, 1167 (10th Cir.
  2004), which addressed attempt but not conspiracy, spoke in terms of substantial
  steps, without any reference to overt acts. Indeed, the necessary actus reus for
  attempt “has been described as an overt act that constitutes a substantial step toward
  completing the offense.” See United States v. Irving, 665 F.3d 1184, 1197 n.14 (10th
  Cir. 2011) (internal quotation marks omitted). For attempt crimes our caselaw refers
  to this simply as a substantial step requirement. See id. at 1198 n.14 (noting that an
  added benefit of this nomenclature is clearly distinguishing between attempt and
  conspiracy, where the overt act need not be substantial).
                                             15
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022     Page: 16



  abrogated on other grounds by United States v. Havis, 927 F.3d 382 (6th Cir. 2019)

  (“An offer to sell a controlled substance is an act perpetrated in furtherance of a sale,

  typically as part of the negotiation for the price and quantity, and it is therefore a

  substantial step in attempting to consummate a sale.”).

         But even if an offer to sell might in some circumstances not suffice as a

  substantial step, we think that situation sufficiently unlikely that it is appropriate to

  place the burden on the defendant to show that a conviction could be had under the

  state offer-to-sell statute in circumstances in which the offer was not a substantial

  step. Under the categorical approach, “to find that a state statute creates a crime

  outside the generic definition of a listed crime in a federal statute requires more than

  the application of legal imagination to a state statute’s language. It requires a realistic

  probability, not a theoretical possibility, that the State would apply its statute to

  conduct that falls outside the generic definition of a crime.” Gonzales v. Duenas-

  Alvarez, 549 U.S. 183, 193 (2007); accord Moncrieffe v. Holder, 569 U.S. 184, 191

  (2013). The defendant “must at least point to his own case or other cases in which the

  state courts in fact did apply the statute in the special (nongeneric) manner for which

  he argues.” Duenas-Alvarez, 549 U.S. at 193; see, e.g., United States v. Mendez, 924

  F.3d 1122, 1125–26 (10th Cir. 2019) (requiring examples of prosecution under

  defendant’s expansive reading of state statute where neither statute on its face nor

  caselaw interpreting it supported defendant’s interpretation); cf. United States v.

  Titties, 852 F.3d 1257, 1274 (10th Cir. 2017) (not requiring examples of actual

  prosecution under defendant’s theory where plain text of the statute reached beyond

                                              16
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022      Page: 17



  the generic definition of a violent felony). We now turn to whether the Utah offer-to-

  sell provision is a controlled-substance offense.

                D.      The Utah Statute

         Utah Code § 58-37-8(1)(a)(ii) makes it unlawful to “knowingly and

  intentionally . . . distribute a controlled or counterfeit substance, or to agree, consent,

  offer, or arrange to distribute a controlled or counterfeit substance.” In light of the

  interpretation of this statute by the Utah courts, we reject Defendant’s arguments that

  it does not state a controlled-substance offense. In particular, we hold that a violation

  of the offer-to-sell provision is an attempt to sell.

         To begin with, in a brief opinion addressing whether § 58-37-8(1)(a)(ii) was

  unconstitutionally vague, the Utah Supreme Court held that the statute makes clear

  that the “outer perimeters” of proscribed conduct requires knowledge or intent that

  distribution occur:

         The statute in question . . . specif[ies] that any activity leading to or
         resulting in the distribution for value of a controlled substance must be
         engaged in knowingly or with intent that such distribution would, or would
         be likely to, occur. Thus, any witting or intentional lending of aid in the
         distribution of drugs, whatever form it takes, is proscribed by the act.
  State v. Harrison, 601 P.2d 922, 923 (Utah 1979).

         The Utah Court of Appeals later elaborated on the matter. In State v. Hester an

  undercover officer drove up to a curb where the defendant was standing and asked if

  he had any heroin, to which the defendant replied, “only coke.” 3 P.3d 725, 727

  (Utah Ct. App. 2000), abrogated on other grounds by State v. Clark, 20 P.3d 300

  (Utah Ct. App. 2001). The officer said that she wanted heroin but “if he had any

                                              17
Appellate Case: 20-4003     Document: 010110714502        Date Filed: 07/21/2022      Page: 18



  cocaine she had a twenty”; the defendant took her $20 bill, told her to wait, and was

  then arrested as he was walking away from the undercover officer. Id. The defendant

  was charged with “unlawful distribution, offering, agreeing, consenting or arranging

  to distribute a controlled or counterfeit substance” under § 58-37-8(1)(a)(ii). Id. at

  728. The trial court dismissed the charge because the government failed to present

  evidence from which a fact finder could reasonably infer intent to distribute. See id.

  at 727. The court of appeals agreed. See id.

        According to the court of appeals, “To make out a prima facie case under the

  statute, the State must show that an offer, agreement, consent, or arrangement to

  distribute controlled substances was made by the defendant and, whichever variation

  or variations it charges, that the behavior was engaged in knowingly or with intent

  that such distribution would, or would be likely to, occur.” Id. at 728 (internal

  quotation marks omitted).7 It further held that “[a] defendant who offers to sell drugs

  with no actual intent of following through is not guilty of the offense of arranging.”

  Id. at 729. There, despite the defendant’s verbal offer and receipt of a $20 bill, the



        7
            The Utah Court of Appeals broadly refers to this statute as the “arranging
  statute.” Hester, 3 P.3d at 729. As indicated in the above quotation, the court does
  not distinguish between the various means of violating the law (i.e., offering,
  agreeing, consenting, or arranging to distribute). Thus, we are unpersuaded by an
  argument in Defendant’s briefs that the statute is broader than the guidelines
  definition of controlled-substance offense because it reaches mere agreement or
  consent to distribute. Hester made clear that its interpretation of the statute applied to
  “whichever variation or variations” were charged under the statute. 3 P.3d at 728. As
  the district court concluded, “[A]ll of the alternative means set out in the statute
  require both an intent to distribute and an act taken in furtherance of that intent,
  bringing them into the definition of an attempt.” R., Vol. II at 127.
                                             18
Appellate Case: 20-4003      Document: 010110714502         Date Filed: 07/21/2022    Page: 19



  court held that there was insufficient evidence to show that “the defendant acted with

  the knowledge or intent that his actions would result in the distribution of a

  controlled substance.” Id.

         The State could have shown intent, according to the court, “by producing

  evidence of a completed sale of cocaine to [the officer] or evidence that [defendant]

  took active steps to facilitate the distribution of cocaine, even if the distribution never

  actually occurred.” Id. The court provided examples of active steps, with

  accompanying illustrative cases, including “ma[king] phone calls seeking drugs;

  dr[iving] around looking for drugs; comment[ing] to [the officer] on how the drugs

  were to be acquired; [being] seen conferring with known drug suppliers; or [being]

  shown to be a link in a chain of distribution.” Id. at 729 n.6 (citations and internal

  quotation marks omitted). By contrast, in Hester the defendant did not have cocaine

  on him at the time, nor had he spoken to anyone after leaving the officer, and there

  was no indication he would “meet a supplier or otherwise actually procure cocaine or

  arrange for its delivery to [the officer].” Id. at 727.

         We easily conclude that the Utah statute requires an intent to commit a

  controlled-substance offense.8 In addition, we see little difference between the


         8
           In 2007 the Fifth Circuit ruled in a brief per curiam unpublished opinion that
  by including mere offers to sell, the Utah law at issue here was broader than the
  guidelines definition of drug trafficking offense under USSG § 2L1.2 cmt. n.1(B)(iv)
  (2006), which defined such offenses to include those that “prohibit[] the
  manufacture, import, export, distribution, or dispensing of a controlled substance . . .
  or the possession of a controlled substance . . . with intent to [do any of the
  aforementioned].” See United States v. Duque-Hernandez, 227 F. App’x 326, 328
  (5th Cir. 2007). The Commission thereafter amended the commentary to § 2L1.2 to
                                               19
Appellate Case: 20-4003      Document: 010110714502          Date Filed: 07/21/2022      Page: 20



  requirement in Hester of substantial evidence of intent and the traditional

  requirement in attempt law that there be proof of a substantial step in furtherance of

  the offense. In other words, Utah effectively requires an overt act in support of an

  offer to sell. It is perhaps conceivable that Utah courts might interpret the statute to

  permit a conviction of one who is not guilty of an attempt to commit a controlled-

  substance offense. But as previously stated, under the categorical approach,

  “find[ing] that a state statute creates a crime outside the generic definition of a listed

  crime in a federal statute requires . . . a realistic probability, not a theoretical

  possibility, that the State would apply its statute to conduct that falls outside the

  generic definition of a crime.” Duenas-Alvarez, 549 U.S. at 193. Defendant has not

  satisfied his burden of showing such a possibility, and the Utah Court of Appeals

  decision in Hester would seem to foreclose it.9

         We recognize that this court has held that failure to raise a “clearly meritorious

  [objection] under the existing [sentencing] guidelines and elementary burden-of-

  proof principles” constitutes ineffective assistance of counsel. United States v.

  Glover, 97 F.3d 1345, 1349 (10th Cir. 1995). But there is nothing clearly meritorious


  explicitly include offers to sell in the definition. Defendant argues that “[b]y
  amending § 2L1.2 and not § 4B1.2, the Sentencing Commission has indicated a clear
  intent that §4B1.2 does not extend to offers to sell.” Aplt. Br. at 13. We are not
  persuaded. A critical distinction between the two provisions is that the commentary
  to § 4B1.2 already included attempt crimes whereas the prior definition of drug-
  trafficking offenses in the § 2L1.2 commentary specified only completed offenses.
         9
            We further note that insofar as Defendant is complaining about the failure of
  his attorney to argue that the Utah statute does not require something more than
  intent, such as an overt act, he is largely relying on language in our McKibbon
  opinion, which was not rendered until after Defendant’s sentencing.
                                               20
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022      Page: 21



  about this challenge to Defendant’s enhancement. We therefore cannot say that it was

  objectively unreasonable for counsel to fail to argue that Defendant’s Utah

  conviction did not qualify as a controlled-substance offense.

                E.     Authority of Guideline Commentary

         Defendant argues that his counsel should have objected to the enhancement on

  the ground that the Sentencing Commission exceeded its authority when, rather than

  amending the § 4B1.2(b) guideline text, it used commentary to expand the definition

  of a controlled-substance offense to include attempt crimes.

         The guidelines contain three types of content: (1) guideline provisions, (2)

  “policy statements regarding application of the guidelines,” and (3) commentary,

  which “may interpret a guideline or explain how it is to be applied, suggest

  circumstances which may warrant departure from the guidelines, or provide

  background information.” Stinson v. United States, 508 U.S. 36, 41 (1993) (ellipses,

  brackets, and internal quotation marks omitted); see id. at 46 (one way to incorporate

  revisions to the guidelines is via “commentary, if the guideline which the

  commentary interprets will bear the construction”). Stinson held that “commentary in

  the Guidelines Manual that interprets or explains a guideline is authoritative unless it

  violates the Constitution or a federal statute, or is inconsistent with, or a plainly

  erroneous reading of, that guideline.” Id. at 38. This limitation ensures that the

  Sentencing Commission does not impermissibly circumvent the requirements that it

  comply with the notice-and-comment provisions of the Administrative Procedure Act

  in issuing guidelines, see 28 U.S.C. § 994(x), and that Congress be given notice to

                                              21
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022      Page: 22



  enable it to revoke or amend proposed guidelines, see id. § 994(p). See Mistretta v.

  United States, 488 U.S. 361, 393–94 (1989).10

        As we noted above, § 4B1.2(b) of the guidelines defines controlled substance

  offense as one “that prohibits the manufacture, import, export, distribution, or

  dispensing of a controlled substance . . . or the possession of a controlled substance .

  . . with intent to manufacture, import, export, distribute, or dispense.” An application

  note to § 4B1.2 further states that a controlled-substance offense “include[s] the

  offenses of aiding and abetting, conspiring, and attempting to commit such [an]

  offense[].” USSG § 4B1.2(b) cmt. n.1. Defendant argues that this note is inconsistent

  with § 4B1.2 because the guideline text itself already provides “a clear, specific

  definition” of a controlled-substance offense which “omits any reference to attempts

  or offers to sell, despite the Commission’s authority to amend the guideline to

  include offers to sell if that was warranted.” Aplt. Br. at 25.

        The circuit courts are divided on the legitimacy of this application note, with a

  slight majority finding the guideline text and application note consistent with one

  another. See, e.g., United States v. Lewis, 963 F.3d 16, 22 (1st Cir. 2020), cert.

  denied, 141 S. Ct. 2826, 210 L. Ed. 2d 945 (2021) (commentary and guideline are



        10
            Under the Commission’s Rules of Practice and Procedure, “The
  Commission may promulgate commentary and policy statements, and amendments
  thereto, without regard to the provisions of 28 U.S.C. § 994(x). Nevertheless, the
  Commission will endeavor to provide, to the extent practicable, comparable
  opportunities for public input on proposed policy statements and commentary
  considered in conjunction with guideline amendments.” USSC, Rule of Practice and
  Procedure 4.3.
                                              22
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022     Page: 23



  consistent); United States v. Richardson, 958 F.3d 151, 154–55 (2d Cir. 2020), cert.

  denied, 141 S. Ct. 423 (2020) (same); United States v. Smith, 989 F.3d 575, 585 (7th

  Cir.), cert. denied, 142 S. Ct. 488 (2021) (same); United States v. Vea-Gonzales, 999

  F.2d 1326, 1330 (9th Cir. 1993) (same), overruled on other grounds by Custis v.

  United States, 511 U.S. 485 (1994); United States v. Smith, 54 F.3d 690, 693 (11th

  Cir. 1995) (same). But see United States v. Nasir, 982 F.3d 144, 159 (3d Cir. 2020)

  (en banc) (the commentary is inconsistent with § 4B1.2(b) because the guideline does

  not enumerate inchoate offenses), cert. denied, 142 S. Ct. 275 (2021), and cert.

  granted, judgment vacated on other grounds, 142 S. Ct. 56 (2021); United States v.

  Campbell, 22 F.4th 438, 444 (4th Cir. 2022) (same); United States v. Havis, 927 F.3d

  382, 386–87 (6th Cir. 2019) (en banc); United States v. Winstead, 890 F.3d 1082,

  1091–92 (D.C. Cir. 2018).11

         Given the prominence of the issue and this split of authority, one might say

  that it would be deficient performance of counsel to fail to raise the issue, at least in a

  circuit which had not already resolved the matter. But there was no split of authority



         11
             After the D.C. Circuit decided Winstead (the first case to find the guideline
  text and commentary inconsistent), the Sentencing Commission proposed an
  amendment to the guideline text to explicitly include inchoate offenses. Although the
  Commission stated that its commentary was authoritative under Stinson, it proposed
  moving inchoate offenses “to the guideline itself as a new subsection (c) to alleviate
  any confusion and uncertainty resulting from the D.C. Circuit’s decision.” USSC
  Notice of Proposed Amendments, 83 Fed. Reg. 65400-01, 65413 (Dec. 20, 2018). The
  Sentencing Commission has not had a quorum to promulgate amendments since then.
  See Guerrant v. United States, 142 S. Ct. 640, 641 (2022) (statement of Sotomayor,
  J., joined by Barrett, J.) (“[T]he Sentencing Commission has not had a quorum for
  three full years.”).
                                              23
Appellate Case: 20-4003     Document: 010110714502         Date Filed: 07/21/2022     Page: 24



  when Defendant was sentenced on October 2, 2017. No circuit had held that the

  commentary and the guideline were inconsistent. More important, in United States v.

  Chavez, 660 F.3d 1215, 1228 (10th Cir. 2011), this court had rejected a challenge to

  the legitimacy of note 1 in the commentary to USSG § 4B1.2, holding that the

  Sentencing Commission “acted within [its] broad grant of authority in construing

  attempts to commit drug crimes as controlled substance offenses for purposes of

  determining career offender status.” Defendant states that in Chavez this court did not

  explicitly address whether the Commission had acted improperly by including

  attempts only in commentary, rather than by amending the language of the guideline

  itself. But our opinion specifically noted that commentary is not authoritative if it

  “violates the Constitution or a federal statute, or is inconsistent with, or a plainly

  erroneous reading of, [the applicable] guideline.” Id. at 1226. And we must have been

  considering those requirements when we wrote: “Because the commentary [to

  § 4B1.2] interprets controlled substance offenses as including convictions for

  attempted drug trafficking, and because the commentary is authoritative, the district

  court properly determined that Mr. Chavez should be classified as a career offender.”

  Id. at 1228 (emphasis added). The natural reading of the opinion would be that the

  panel implicitly rejected the argument now made by Defendant.12 Indeed, several

  other circuits have read Chavez as rejecting that very argument. See, e.g., Smith, 989




         12
            This is not to say that this implicit rejection would be precedent that would
  bind later panels of this court.
                                              24
Appellate Case: 20-4003    Document: 010110714502          Date Filed: 07/21/2022   Page: 25



  F.3d at 585; Winstead, 890 F.3d at 1091; United States v. Walton, 840 F. App’x 46,

  47 (8th Cir.), cert. denied, 142 S. Ct. 163 (2021).

        In light of our opinion in Chavez and the absence of any supporting decision

  by any other circuit at the time, we do not think that it was deficient performance by

  Defendant’s counsel at sentencing to fail to raise a claim that the commentary relied

  on by the district court was invalid because it was inconsistent with the guideline

  itself. We are confident that there were scores of competent attorneys who likewise

  failed to raise the issue during that period of time. Defendant’s claim of ineffective

  assistance of counsel on this ground must be rejected.

        For these reasons, we find that counsel did not perform deficiently in failing to

  challenge either (1) the categorical fit between Utah Code § 58-37-8(1)(a)(ii) and the

  definition of a controlled-substance offense in USSG § 4B1.2 or (2) the

  Commission’s authority to include attempt offenses in the definition via commentary.

        III.   CONCLUSION

        We AFFIRM the judgment of the district court. Appellant’s motion to file an

  oversized brief is GRANTED.




                                             25